Wallace, J.
Upon the conceded facts appearing in the stipulation filed for the purposes of the trial, the defendant has made an electrotype copy of “an important, substantial, and material part” of the plaintiffs’ copyrighted illustrated newspaper, and sold the plate to the proprietor of another illustrated newspaper published in the same city where the plaintiffs’newspaper is published, the defendant knowing at the time of selling the plate that it would be used by the purchaser for printing and publishing in such newspaper the matter copied by defendant. Under such circumstances the defendant is in no better position than, he would be if he had himself printed and published the copyrighted matter in the purchaser’s newspaper, because, as was stated in Harper v. Shoppell, 26 Fed. Rep. 519, 521, he is to be regarded as having sanctioned the appropriation of the plaintiffs’ copyrighted matter, and occupies the position of a party acting in concert with the purchaser who printed and published it, and is responsible with him as a joint tort-feasor. Wallace v. Holmes, 9 Blatchf. 65; De Kuyper v. Witteman, 23 Fed. Rep. 871; Travers v. Beyer, 26 Fed. Rep. 450.
Judgment is ordered for plaintiff.